Citation Nr: 0323544	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  02-06 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for major 
depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1990 to August 
1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On November 7, 2002, a hearing was held in St. Petersburg, 
Florida, before Bettina S. Callaway, who is the Veterans Law 
Judge making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107(b), (c) (West 2002).  A transcript of that hearing has 
been associated with the record on appeal.

The issue of entitlement to a total rating for compensation 
purposes based on individual unemployability will be 
addressed below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see also 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2002) (VA 
regulations implementing the VCAA).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA must notify 
the claimant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Accordingly, a remand is necessary in the instant 
case for compliance with the provisions of the VCAA.  See 
38 C.F.R. § 19.9 (2002).  In order to comply with the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio v. Principi, 16 Vet. App. 
183, the veteran should be notified of the evidence and 
information for which he is responsible and that which VA is 
responsible.  See Quartuccio, 16 Vet. App. at 187.

At the November 7, 2002 hearing, the appellant indicated that 
he had received treatment for his psychiatric disorder at the 
VA medical center in Miami, Florida.  Further, the appellant 
had recently relocated to Gainesville, Florida, and was 
contemplating seeking psychiatric treatment at the VA 
facility there.  The appellant's VA medical records must be 
obtained because these records are considered part of the 
record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 
see also 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2002).

In September 2000 the RO received a copy of an April 1999 
decision by the Social Security Administration (SSA) granting 
disability benefits to the appellant.  The records considered 
by that agency in awarding those benefits should be obtained.  
See 38 U.S.C.A. § 5103A (2002); Murincsak v. Derwinski, 
2 Vet. App. 363 (1992); Martin v. Brown, 4 Vet. App. 136 
(1993) (not only must the final Social Security 
Administration decision be obtained, but all records upon 
which that decision was based must be obtained as well).

Further, at the November 2002 hearing, the appellant 
testified that recent VA examinations did not reflect the 
current level of his disability.  Where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In a February 2002 rating decision, the RO denied the 
appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability.  
In April 2002 the appellant filed at the RO a statement 
expressing his disagreement with the denial of this claim and 
a desire to contest the result.  The veteran's letter 
referenced "31740-TA," which was the notification by the RO 
to the veteran of the denial of both his claim to an 
increased rating for major depression and his claim to 
individual unemployability.  This is sufficient to qualify as 
a notice of disagreement with regard to the claim to 
individual unemployability.  See 38 C.F.R. § 20.201 (2002).  
Because no SOC has been provided on this issue, the appellant 
has not had an opportunity to perfect an appeal.  In a case 
in which a claimant has expressed timely disagreement in 
writing with a rating action of the RO, an appeal has been 
initiated, and the RO must issue a statement of the case.  
The Board must remand this issue to the RO for that purpose.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) 
(holding that where a notice of disagreement is received by 
VA, the appellate process has commenced and the appellant is 
entitled to a Statement of the Case on the issue).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2.  The RO should obtain VA records of 
treatment of the veteran for his service-
connected mental disorder at the Miami, 
Florida VA Medical Center (VAMC), from 
October 1999 to the present, and from the 
Gainesville, Florida VAMC from November 
2002 to the present.  All records 
maintained are to be requested, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  The RO should associate all 
records and responses with the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the April 1999 determination 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that decision.

4.  The appellant should be afforded a VA 
mental disorders examination, by an 
examiner other than the physician who 
conducted the VA examinations in 
September 2000 and January 2002, to 
assess the severity of the appellant's 
service-connected major depression.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should note in 
the examination report that the claims 
folder has been reviewed.  The examiner 
is requested, if possible, to distinguish 
the symptoms of any Axis I diagnosis(es) 
from the symptoms of any personality 
disorder that is diagnosed.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

6.  The appellant and his representative 
should be furnished an SOC and given the 
opportunity to respond thereto.  The SOC 
should address the appellant's claim of 
entitlement to a total rating for 
compensation purposes based on individual 
unemployability.  The statement of the 
case should set forth all pertinent laws 
and regulations, and should include a 
discussion of the application of those 
laws and regulations to the evidence.

If the claim remains denied, the 
appellant and his representative must be 
notified of the time limit within which 
an adequate substantive appeal must be 
filed and of the requirements for an 
adequate substantive appeal in order to 
perfect an appeal of this issue.  If, and 
only if, a timely and adequate 
substantive appeal is received, the claim 
should then be returned to the Board for 
further review, as appropriate.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




